DETAILED ACTION
Preliminary Amendment filed on 03/08/2019 is acknowledged.  Claims 4 and 6-9 are cancelled.  Claims 1-3, 5 and 10-15 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, drawn to a method of detecting the contamination of a beef sample by one or more meats selected from the group consisting of pork, lamb, chicken and duck.
Group II, claim(s) 5 and 10-14, drawn to a method of detecting beef in a sample.
Group III, claim(s) 15, drawn to a system for detecting pork, beef, lamb, chicken, duck and horse meat.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I-III lack unity of invention because even though the inventions of these groups require the technical feature of adding a proteolytic enzyme to the sample to lyse at least a portion of any of the one or more meats in the sample, into a plurality of peptides; and utilizing liquid chromatography tandem mass spectrometry (LC-MS/MS) to analyze said plurality of peptides, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bargen et al. (Journal of Agricultural and Food Chemistry, 2013, IDS) (Bargen).  Bargen teaches adding a proteolytic enzyme to the sample to lyse at least a portion of any of the one or more meats in the sample, into a plurality of peptides (page 11987, par 12); and utilizing liquid chromatography tandem mass spectrometry (LC-MS/MS) to analyze said plurality of peptides (page 11987, par 15).
During a telephone conversation with Francis Hin on 04/26/2022 a provisional election was made without traverse to prosecute the invention of group I, claim 1-3.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 5 and 10-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bargen et al. (Journal of Agricultural and Chemistry, 2013, IDS) (Bargen).
Regarding claim 1, Bargen teaches a method of detecting the contamination of a beef sample by one or more meats selected from the group consisting of pork, lamb, chicken and duck (abstract), the method comprising:
adding a proteolytic enzyme (trypsin) to the sample to lyse at least a portion of any of the one or more meats other than beef in the sample, into a plurality of peptides (page 11987, par 12); and
utilizing liquid chromatography tandem mass spectrometry (LC-MS/MS) to analyze said plurality of peptides to determine whether the one or more meats other than beef is present by monitoring at least one parent-daughter ion pair transition with specified m/z value associated with a specific amino acid sequence (page 11987, par 15, 18) selected from the group consisting of:
i) SEQ ID NO: 3, m/z value of about 564/784 or 564/393; for pork (Table 1);
v) SEQ ID NO: 23, m/z value of about 818/948 or 818/847 for horse (Table 1).
Bargen is silent on the rest of the peptide sequences. However, these peptide sequences are natural phenomenon, one of the judicial exceptions for patenting. Nevertheless, it would have been obvious to one of ordinary skill in the art to optimize the peptide marker sequences by routine experimentation.
Regarding claim 2, Bargen teaches that wherein the proteolytic enzyme comprises trypsin (page 11987, par 2).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bargen et al. (Journal of Agricultural and Chemistry, 2013, IDS) (Bargen) in view of Montowska et al. (Analytical Chemistry, 2014) (Montowska).
Regarding claim 3, Bargen teaches that wherein prior to lysing the sample, the sample is prepared by
a) freezing the sample (page 11987, par 5);
b) grinding the sample (page 11987, par 6);
c) extracting proteins of the sample into an extraction solvent (page 11987, par 5);
d) reducing disulfide bonds in the extracted proteins (page 11987, par 12); and
e) blocking cysteine and other sulfydryl groups in the reduced proteins (page 11987, par 12).
Bargen does not specifically teach that the extraction solvent comprising tris, urea and thiourea. However, Bargen teaches re-dissolve the extracted protein using urea solution (page 11987, par 12). In the analogous art of detection of peptide marker in meat, Montowska teaches that treating the protein with urea and thiourea before digestion (page 10261, par 2). Tris is a common buffer. Montowska teaches that “Chemical denaturants such as urea, thiourea or guanidine hydrochloride can increase the efficiency of digestion” (page 10261, par 2). Thus, it would have been obvious to one of ordinary skill in the art to use extraction solvent comprising tris, urea and thiourea, in order to increase the efficiency of digestion.
By the way, Montowska teaches v) SEQ ID NO: 22, m/z value of about 888/1030 or 888/973 as a peptide biomarker for horse (Table 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797